DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Priority
Acknowledgment is made that this application is a continuation-in-part of application 15853391 (patented as USPN 10698412) and continuation of application 16863594.
Information Disclosure Statement
 The information disclosure statement(s) (IDS) submitted on 05/05/2021, 02/04/2021 (x2), and 10/05/2020 is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) is/are being considered by the Examiner.
While it is not necessary for the applicant to submit an information disclosure statement that lists the prior art cited by the examiner in the parent application for the continuing application claiming the benefit under 35 U.S.C. 120 to said parent application (other than an international application that designated the U.S.), the information will not be printed on the patent issuing from the continuing application unless cited by the Applicant on an IDS or by the Examiner for the present application. See MPEP 609.02. The Examiner notes in particular that while the Examiner has (re-)considered all of the prior art of the parent application(s) and cursorily reviewed related application(s) that were previously examined by the Examiner, the Examiner has not verified that all of said considered references are listed on the IDS.
Drawings
The drawings have not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the drawings.
The Examiner has focused present examination on reviewing figs. 2, 12, 56-59, 148-150 of the present drawings, whereas the Examiner suggests that Applicant review the parent and related application(s) including 3.12 amendments thereof for identification of minor errors and corrections to other drawings previously presented.
The drawing(s) is/are objected to under 37 CFR 1.83(a) for not showing claimed features.  The drawings must show every feature of the invention specified in the claims.  Therefore, the “wherein the ring gear has fewer teeth than the flex spline cup” (at least independent claim 1; similarly for independent claim 15; emphasizing showing at least a portion thereof demonstrative of the difference) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
The drawings are objected to because:
in fig. 2, the enclosure “3” should be designating either side of the channel “7” therebetween, whereas presently “3” improperly only points to one portion of the enclosure while “7” appears to improperly point to the lip of the other enclosure;
in fig. 149, 
within box 14402 “mtor” is a typo of “motor” and “spine” is a typo of “spline”,
within box 14404 “Interaction the flex…” is awkwardly worded, the Examiner suggesting “Interacting the flex…”;
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 14501 (fig. 150; the Examiner suggests “14500).  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
 The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which Applicant may become aware in the specification. Similar to the Drawings, the Examiner suggests that Applicant review the previous objections and corrections for the parent and related application(s).
Claim Objections
Claim(s) 12-14 is/are objected to because of the following informalities:  
As to independent claim 12,
 there is a lack of a connecting phrase between the preamble and the method steps, the Examiner suggesting inclusion of “the method comprising”.
Dependent claim(s) of objected to claim(s) is/are likewise objected to. 
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The guidance set forth in In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988) and found in MPEP 2164.01(a), that are applied for establishing a background for lack of enablement under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph are summarized as follows:
There are many factors to be considered when determining whether there is sufficient evidence to support a determination that a disclosure does not satisfy the enablement requirement and whether any necessary experimentation is “undue.” These factors include, but are not limited to:
(A) The breadth of the claims;
(B) The nature of the invention;
(C) The state of the prior art;
(D) The level of one of ordinary skill;
(E) The level of predictability in the art;
(F) The amount of direction provided by the inventor;
(G) The existence of working examples; and
(H) The quantity of experimentation needed to make or use the invention based on the content of the disclosure

Claim(s) 1-11 and 15-24 is/are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
Regarding independent claim 1 and independent claim 15, 
 Applicant claims “a flex spline cup structured to interact with a ring gear and wherein the ring gear has fewer teeth than the flex spline cup” for which Applicant fails to satisfy the enablement requirement. The Examiner first notes that conditionally allowable subject matter has been indicated as the Examiner has neither found the claimed subject matter in combination with the remainder of the claim nor would arguments pertaining to optimization of the number of relative teeth be appropriate given that an expert in the art would be skeptical that such a configuration would be beneficial—which is strong evidence of nonobviousness, see MPEP 716.0 and Environmental Designs, Ltd. v. Union Oil Co. of Cal., 713 F.2d 693, 698, 218 USPQ 865, 869 (Fed. Cir. 1983). More particular to the present rejection, it is well-known and expected to have more teeth on the ring-gear than the flex-spline (which provides the desired reduction ratio), and Applicant fails to provide a working example including demonstratively thereof failure to show a drawing of this claimed subject matter, fails to explain the mechanics of how the ring gear could have fewer teeth that the flex spline cup and still work, and leaves the reader to have to perform undue experimentation to determine how to make and/or use the invention. The Examiner therefore concludes that Applicant fails to provide full, clear, concise, and exact terms for making a flex spline cup interact with a ring gear, wherein the ring gear has fewer teeth than the flex spline cup, and thus fails to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same.
Dependent claim(s) of rejected claim(s) is/are likewise rejected. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over newly cited Stepson (NPL Design and Development of a Mobile Crawling Robot with Novel Halbach Array Based Magnetic Wheels; hereafter “Stepson”) in view of newly cited Ueura et al (NPL DEVELOPMENT OF THE HARMONIC DRIVE GEAR FOR SPACE APPLICATIONS; hereafter “Ueura”) with newly cited Nidec Flexwave Catalog (hereafter “Nidec).
Regarding independent claim 12,
 Stepson teaches a method of driving an inspection robot (fig. 1; crawling robot) (Title “Design and Development of a Mobile Crawling Robot with Novel Halbach Array Based Magnetic Wheels”; Abstract “hull inspection”), the method comprising: 
rotating a motor (stepper drive) to drive a gear (geared stepper) (see VII DRIVE SYSTEM  section “NEMA 17 Bi-polar 14:1 Geared Steppers and they are
 driven separately with four TB6600 stepper drives”);
driving a drive shaft (shaft connecting crawler magnetic wheels and geared stepper motor) coupled to gear at a differential speed relative to the motor (stepper drive); and
rotating a first magnetic wheel (crawler magnetic wheel) coupled to the drive shaft connecting crawler magnetic wheels and geared stepper motor).
Stepson does not teach a strain wave gearbox/harmonic drive, and more particularly does not teach the method step limitations of rotating a motor shaft to drive a flex spline cup having a first number of gear teeth, engaging the flex spline cup with a ring gear having a second number of gear teeth, driving a drive shaft coupled to the ring gear at a differential speed relative to the motor shaft, and rotating a first wheel coupled the drive shaft.
	Ueura teaches application of harmonic drive gears for inspection robots (Nomad Planetary Rover) (section 6 APPLICATIONS “there is now a wide range of different applications for harmonic drive gears in space. The following are just a few recent examples that show the versatility of this unique gear operating principle”) and reasonably teaches/suggests (additional obviousness analysis follows) an associated method of driving an inspection robot (exemplary as Rover), the method comprising:
rotating a motor (motor of drive unit for harmonic drive gear) shaft (shaft not explicitly shown, though at once so envisaged as so comprising; additional obviousness analysis provided) to drive a flex spline cup (Flexspline of harmonic drive gear; conveniently shown and labeled in figs. 2 & 3) having a first number of gear teeth (gear teeth of Flexspline);
engaging the flex spline cup (Flexspline of harmonic drive gear) with a ring gear (Circular Spline of harmonic drive gear; conveniently shown and labeled in figs. 2 & 3) having a second number of gear teeth (gear teeth of Circular Spline);
driving a drive (drive unit) shaft (shaft not explicitly shown, though at once so envisaged as so comprising; additional obviousness analysis provided) coupled to the ring gear (Circular Spline of harmonic drive gear) at a differential speed relative to the motor shaft; and
rotating a first wheel (Rover wheel) coupled to the drive (drive unit) shaft (shaft not explicitly shown although again noted at once so envisaged).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute Ueura’s strain-wave/harmonic-drive for Stepson’s geared stepper drive system thereby providing unique advantages with regards to reliability, low weight and compact design, as well as having the transmission accuracy less dependent on the accuracy of many gear components or on individual tooth pitch errors, having very low hysteresis losses, high repeatability, and/or very high torque capacity.
As noted above, Ueura does not explicitly show the input and output shafts for the harmonic drive gear.
However:
The Examiner takes Official Notice that input (motor side) and output (drive side) shafts are conventionally utilized with harmonic drive gears, and therefore expected/implicit component of Ueura’s application for inspection robots. 

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    277
    686
    media_image2.png
    Greyscale

Furthermore, Nidec teaches a shaft installation instructions (see page 22, showing “Output shaft” and “Input shaft”) for a commercially available harmonic drive gear (Flexwave).
In view of the above, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to so include conventional and expected motor/input shaft and drive/output shafts—as supported by Nidec’s shaft installation instructions—with Stepson’s modified by Ueura harmonic driven inspection robot wheels thereby providing means for connecting the motor to the harmonic drive gear and connecting the harmonic drive gear to Stepson’s magnetic wheels.

Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stepson in view of Ueura with Nidec and in further view of Klassen et al (US 20170321790 A1; hereafter “Klassen”).
Regarding claim 13, which depends on claim 12, 
 Stepson as modified by Ueura (see analysis of independent claim) reasonably teaches further comprising interacting the flex spline cup (Ueura Flexspline of harmonic drive gear) with a non-305Attorney Docket No. GROB-0007-U02-C06circular ball bearing (Ueura ball bearing of wave generator; conveniently shown in figs. 2 & 3) (The Examiner notes that ball-bearing is conventionally known to not be perfect circle as is clearly shown in the principle of operation of fig. 3). 
While the Examiner believes that a non-perfect-circle shape meets a reasonable definition of “non-circular”, for compact prosecution the Examiner further provides additional analysis for a narrower claim interpretation thereof:
Klassen teaches a non-305Attorney Docket No. GROB-0007-U02-C06circular ball bearing (fig. 13) (Title “FLEX SPLINE ACTUATOR”; [0028] “FIG. 13 is a schematic view of an example of a non-circular ball bearing race as is preferred to achieve smooth torque transfer from the flex spline through the ball elements to a housing member”).
Therefore, either Stepson as modified by Ueura reasonably teaches the “non-circular” ball bearing, or nevertheless, or in the alternative it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify said ball bearing to be further non-circular—as explicitly supported by Klassen’s “non-circular ball bearing”—and thereby achieving smoother torque transfer.

Claim(s) 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over newly cited Stepson in view of newly cited Ueura with newly cited Nidec and in further view of newly cited Cotreau et al (US 3789700 A; hereafter “Cotreau”).
Regarding claim 14, which depends on claim 12,
 Stepson is silent to applying a thrust load to a thrust washer.
Cotreau teaches a thrust washer (fig. 2, thrust washers 36) (Abstract “harmonic drive” and “wave generator”; Examiner additionally notes that thrust washers 36 are on either side of the flexspline 16).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Cotreau’s thrust washer(s) with Stepson’s previously modified by Ueura strain-wave/harmonic-drive thereby holding the flexspline thereof in axial relation by absorbing axial loads, which the Examiner further notes as useful for high wear applications. 
Therefore, Stepson as modified by Ueura and further modified by Cotreau suggests applying a thrust load to a thrust washer.
Allowable Subject Matter
Claim(s) 1-11 and 15-24 is/are would be allowable if rewritten or amended to overcome the rejection(s) under U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), 1st paragraph set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter (see also 112(a)/1st analysis pertaining to skepticism of experts and non-obviousness of optimization arguments):
None of the prior art of record appears to read on the invention as understood by the Examiner and the subject matter of the claims appears to be allowable if the rejections under 35 U.S.C. 112(a) or 35 U.S.C. 112, first paragraph, can be overcome. However upon Applicant’s amendment to overcome the rejections and objections raised by the Examiner and upon the Examiner’s better understanding of the invention a comparison of the prior art to the claims will again be made.
Regarding independent claim 1, 
 the prior art fails to disclose or motivate one skilled in the art to manufacture an inspection robot comprising (omissions/paraphrasing for brevity/clarity, additional emphasis in italics) “a drive module" and "a gear box operationally interposed between the motor and at least one of the plurality of…wheels, wherein the gear box comprises a flex spline cup structured to interact with a ring gear and wherein the ring gear has fewer teeth than the flex spline cup" in further combination with the remaining limitations of the claim.
Dependent claims thereof are likewise indicated as conditionally allowable.
Regarding independent claim 15, 
 the prior art fails to disclose or motivate one skilled in the art to manufacture an inspection system comprising (omissions/paraphrasing for brevity/clarity, additional emphasis in italics) a drive module and "a gear box operationally interposed between the motor and at least one of the plurality of…wheels”, “wherein the gear box comprises a flex spline cup structured to interact with a ring gear and wherein the ring gear has fewer teeth than the flex spline cup" in further combination with the remaining limitations of the claim.
Dependent claims thereof are likewise indicated as conditionally allowable.
Note that this indication of allowable subject matter is based upon the features which are presently found in the claims. In overcoming the above rejections, should Applicant choose to delete features which are presently in the claims, this indication of allowable subject matter may no longer apply. Deleting features which are presently in the claims broadens the scope of the claims and thus may render the indication of allowable subject matter no longer applicable.
The Examiner further notes that claims 10 and 23 appear to comprise additional/alternative reasons for indication of allowable subject matter; for the alternative rationale, additional search and/or consideration would still be required if other limitations in combination were omitted.
Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure. Applicant is invited to review PTO form 892 accompanying this Office Action listing Prior Art relevant to the instant invention cited by the Examiner.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. Applicant is welcome/encouraged to have an interview to discuss showing enablement for the indicated allowable subject matter and/or to discuss other possible allowable subject matter or to discuss which art is relevant to conditionally allowable dependent claim limitations, etc.
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to DAVID L SINGER whose telephone number is 303-297-4317.  The Examiner can normally be reached Monday - Friday 7:30am - 5:00pm MT, EXCEPT alternating Friday.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Peter Macchiarolo can be reached on 571-272-2375.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DAVID L SINGER/Primary Examiner, Art Unit 2856